Title: To Thomas Jefferson from Daniel Trump, 31 December 1804
From: Trump, Daniel
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philadelphia Decmer 31st 1804
                  
                  Your Letter of the Sixth with the money for the Mahogany Came Safe to Hand and I have Dischar’d the Bill, and for the Compensation you Sent for my Trouble I Humbly thank you for, I Saw in the Paper a Resolution before Congress for finishing the South Wing, of the United States Arsenal if there Should be Provision Made for that Purpose, if I Could be favour’d with the Carpenters work of Building through your Influence that favour Would be Gratefully Accnowledged by your Obt Hue Servt
                  Daniel Trump
                  
                     Please to Except Sir my Best Wishes for your Welfare.
                  
               